Citation Nr: 0937302	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  04-14 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to exposure to 
herbicide agents.

2.  Entitlement to service connection for a right eye 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to January 
1980.  He was awarded the Combat Infantryman's Badge for 
service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge in 
October 2004.  A copy of the transcript of that hearing is of 
record.  In May 2005, the Board remanded the case to the RO 
(via the Appeals Management Center (AMC) in Washington, DC) 
for additional development.  The issues on appeal of 
entitlement to service connection for hypertension and a 
heart disorder were granted in a June 2009 rating decision.

The issue of entitlement to service connection for a right 
eye disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the AMC.


FINDINGS OF FACT

1.  The Veteran had service in Vietnam. 

2.  The Veteran's current COPD is not etiologically related 
to active military service, including exposure to herbicides. 




CONCLUSION OF LAW

COPD was not incurred in or aggravated by service, nor may it 
be presumed to have been incurred in service, to include as 
the result of herbicide exposure therein.  38 U.S.C.A. §§ 
1110, 1116 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a post-rating letter dated in August 2006 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, and what information and evidence 
would be obtained by VA.  The letter also notified the 
Veteran that he could send VA information that pertains to 
his claim.  The letter also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations.  

After issuance of the August 2006 letter, and opportunity for 
the Veteran to respond, the June 2009 supplemental statement 
of the case (SSOC) reflects readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the aforementioned notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the SOC or SSOC, is 
sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, VA treatment records, and the reports of 
June 2003, December 2003, May 2007 and June 2009 VA 
examinations.  

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claim on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  VA regulations provide that 
for claims received after June 9, 1998, a disability or death 
will not be considered service-connected on the basis that it 
resulted from injury or disease attributable to the veteran's 
use of tobacco products during service.  38 C.F.R. § 3.300.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 
C.F.R. § 3.303.

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 
3.307, 3.309.  A disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309 will be 
considered to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 C.F.R. § 3.309.

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2008) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2008) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; chronic lymphocytic leukemia (CLL), multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e); see also 69 Fed. Reg. 
31,882 (June 8, 2004); 68 Fed. Reg. 59,540-42 (Oct. 16, 
2003). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the Veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 (May 20, 
2003).

Failure to establish presumptive service connection based on 
herbicide exposure does not preclude the Veteran from 
establishing direct service connection.  See Combee v. Brown, 
34 F. 3d 1039 (Fed. Cir. 1994); see also Stefl v. Nicholson, 
21 Vet. App. 120 (2007) (holding that the availability of 
presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). 

Factual Background

Service treatment records show that in March 1963 the Veteran 
entered a hospital with complaints of a fever, cough, and 
malaise.  The examiner noted that the Veteran had enjoyed 
excellent health without antecedent respiratory disease.  It 
was also noted that the Veteran smoked one pack of cigarettes 
a day.  The diagnosis was pneumonia lobar which was resolved 
at discharge.  Subsequent records show the Veteran was placed 
on profile in December 1968 for an upper respiratory 
infection and that during the early 1970's he was treated for 
an upper respiratory infection and acute bronchitis. 

A June 2003 VA examination report noted the Veteran was seen 
on multiple occasions during service for respiratory 
complaints that did not require hospitalizations in addition 
to a period of hospitalization for pneumonia.  It was noted 
the Veteran was a heavy smoker with an approximately 44 year 
history of smoking, having  started smoking as an adolescent 
and having quit in 1990.  The diagnoses included severe COPD 
and moderate restrictive lung disease.  In a December 2003 
addendum the examiner concluded that the Veteran's COPD was 
likely the result of his heavy smoking.  It was unlikely that 
pneumonia or upper respiratory infection caused COPD.

In statements in support of his claim the Veteran asserted 
that his COPD developed as a result of the easy access to 
cigarettes provided to him during active service.  In October 
2004, he testified that he was first diagnosed with COPD in 
1991.  He described his tobacco use before and during 
service.  He also contends he is entitled to service 
connection for COPD, to include as secondary to Agent Orange 
exposure.

In an October 2004 medical opinion Dr. M.M.D., a service 
department physician at the Allergy/Asthma Clinic at Fort 
Campbell, Kentucky, stated that the cause of the Veteran's 
respiratory problems appeared to be a long history of 
cigarette smoking and a severe episode of double pneumonia 
which occurred in 1963.  The pneumonia had left some chronic 
scarring in his lungs which was responsible for part of his 
pulmonary problems. 

A May 2007 VA examination report noted that the onset of the 
Veteran's COPD was before 1990.  The examiner stated the COPD 
was not caused by or a result of pneumonia and bronchitis in 
service.  It was noted that the Veteran had a 44 year history 
of smoking which was "far and away the cause of his COPD".  

A June 2009 VA examination revealed severe COPD.  The 
physician concluded after examination of the Veteran and 
review of the medical evidence of record that the issue of 
whether or not the Veteran's COPD was related Agent Orange 
exposure could not be resolved without resorting to mere 
speculation.  The examiner noted that the Veteran had two 
significant risk factors for COPD including heavy smoking and 
Agent Orange exposure.  The examiner was not able to discern 
which of these risk factors played a role in the production 
of COPD.

Analysis

In this case, service record show the Veteran served in the 
Republic of Vietnam and the he received medals indicative of 
combat.  The Board concedes that it was likely he was exposed 
to an herbicide agent such as Agent Orange during his service 
in Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  The Board 
notes, however, that service connection on a presumptive 
basis is only warranted for the specified diseases set forth 
under 38 C.F.R. § 3.309(e) and that COPD is not included..

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See 72 Fed. 
Reg. 32,395 (Jun. 12, 2007).  Thus, there is no basis upon 
which presumptive service connection may be established for 
the Veteran's COPD due to herbicide exposure.  See 3.303, 
3.307, 3.309 (2008).

Having ruled out service connection on a presumptive basis, 
the Board must consider whether there is proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  As shown, there is current clinical evidence of 
diagnosed COPD.  Although the Veteran is a combat Veteran for 
VA compensation purposes, there is no indication of COPD 
during active service.  The Veteran testified that he first 
received a diagnosis of COPD in 1991.  His report of 
treatment and symptoms during active service are well 
documented by the available record.  The pertinent question 
then is whether there is competent medical evidence of a 
relationship or nexus between the current disability and 
military service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992).  In this respect, there are both positive and 
negative medical opinions of record.  The Court has held that 
the Board may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

In this case, the Board notes that the Veteran contends, in 
essence, that service connection for COPD as a result of 
herbicide exposure during service in Vietnam should be 
established on a direct service connection basis.  Although 
the June 2009 VA examiner noted that the Veteran had two 
significant risk factors for COPD including heavy smoking and 
Agent Orange exposure, the examiner was not able to discern 
which of these risk factors played a role in the production 
of COPD.  The examiner stated that the issue of whether or 
not the Veteran's COPD was related Agent Orange exposure 
could not be resolved without resorting to mere speculation.  
The Court has held that medical opinions stating only the 
possibility of medical causation are too general and 
inconclusive to well ground a claim.  Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996).  Therefore, the Board finds the 
June 2009 examiner's opinion, to the extent it stated that 
COPD was possibly related to Agent Orange exposure, is too 
speculative to be of any probative weight.  In light of the 
fact that COPD is not a presumptive disease associated with 
herbicide exposure in Vietnam, the Board finds there is no 
indication that the requisite nexus for service connection 
could be established by an additional or expert medical 
opinion as to this matter.

The Board also notes the Veteran's claim for entitlement to 
service connection for COPD was received by the RO in 
February 2001.  Therefore, service connection may not be 
established for injury or disease attributable to his use of 
tobacco products during service.  See 38 C.F.R. § 3.300.  

Although the October 2004 letter from Dr. M.M.D. concluded 
that the cause of the Veteran's respiratory problems appeared 
to be a long history of cigarette smoking and a severe 
episode of double pneumonia which occurred in 1963, there is 
no indication the physician reviewed any medical records in 
association with that opinion.  In fact, the reference to a 
severe episode of double pneumonia during active service 
appears to be inconsistent with the available service 
treatment record findings.  The Board notes the June 2003 and 
May 2007 VA examiners had the benefit of a review of the 
Veteran's claims file and provided more detailed opinions 
than the October 2004 opinion.  The June 2003 and May 2007 VA 
examiners also addressed the timing of the Veteran's symptoms 
and provided a rationale for their conclusions.  The 
Veteran's report of symptoms he experienced during and after 
service were adequately considered by the examiners.  For 
these reasons, the Board finds the June 2003 and May 2007 VA 
examiners opinions linking the Veteran's COPD to his 
cigarette smoking over many years are persuasive.  

Additionally, the earliest reports of a chronic respiratory 
disability were first provided many years after service.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 
(1992).  

The Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and 
the continuity of symptomatology demonstrated if the 
condition is not one where a lay person's observations would 
be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  
The absence of contemporaneous medical evidence may be 
weighed as a factor in determining the credibility of lay 
evidence, but lay evidence cannot be determined to lack 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (2006).  In this case, there is no 
apparent dispute between the medical evidence and the 
Veteran's statements that COPD was first manifest many years 
after service.  

While the Veteran may sincerely believe that his present COPD 
disability was either incurred or aggravated during service, 
to include as due to exposure to herbicide agents, he is not 
a licensed medical practitioner and he is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board finds entitlement to service connection 
must be denied. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claim. 


ORDER

Service connection for chronic obstructive pulmonary disease 
(COPD), to include as due to exposure to herbicide agents, is 
denied.


REMAND

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

VA regulations provide that a disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310(a).  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  VA will not concede a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b).

An April 2007 VA eye examination report noted that the 
Veteran had cataract surgery in his right eye but presently 
had good vision.  The diagnoses included macular retinal 
pigment epithelial changes of the right eye and mild to 
moderate nuclear sclerosis of his left eye.  However, the 
examiner did not offer an opinion as to the etiology of the 
Veteran's eye disorders.

A May 2009 VA eye examination report noted that the Veteran 
had a prior diagnosis of macular edema in the right eye, but 
it was not clear at what point in time this occurred.  He had 
normal eye examinations in 1999.  The examiner noted that the 
Veteran underwent cataract surgery at Vanderbilt University 
in 2002, but no reports associated with that treatment are of 
records and it is not clear whether the macular edema 
occurred before or after the cataract surgery.  The examiner 
reported that macular edema was a relatively common post-
operative complication of routine cataract surgery and it was 
possible that this was the etiology of the Veteran's eye 
disorder but it was not possible to determine this without 
the outside records.  The examiner concluded that he could 
not resolve the question of whether the Veteran's macular 
edema was caused by hypertension without resorting to mere 
speculation.

VA has a duty to obtain relevant records of treatment 
reported by private physicians.  Massey v. Brown, 7 Vet. App. 
204 (1994).  Records of the Veteran's treatment for cataract 
surgery at Vanderbilt University have not been associated 
with the claims file, and may be pertinent to the claim 
remaining on appeal.  Therefore, additional development is 
required prior to appellate review. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to provide the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and/or non-VA, who treated him for the 
issue remaining on appeal.  The Veteran 
should be requested to identify any 
specific medical provider or medical 
reports indicating a connection between 
his service-connected hypertension and 
his right eye disorder.  

After he has signed the appropriate 
releases, records should be obtained and 
associated with the claims folder.  All 
necessary steps to obtain any records of 
treatment pertinent to the claim on 
appeal from the Vanderbilt University 
Hospital should be taken.  The attempts 
to procure records should be documented 
in the file.  If records cannot be 
obtained, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  Thereafter, the Veteran's claims file 
should be returned to the May 2009 VA eye 
examiner, if available (if not, to an 
appropriate medical specialist), for 
clarification of the provided examination 
findings.  The examiner should provide 
opinions as to whether there is at least 
a 50 percent probability or greater (at 
least as likely as not) that the Veteran 
has a right eye disorder that originated 
during active duty or whether the 
disorder is otherwise etiologically 
related to service or to a service-
connected disability, including 
hypertension and coronary artery disease 
with atrial fibrillation.  If the Veteran 
has a right eye disorder that is not 
attributable to a known diagnosis, the 
examiner should so state and identify any 
objective signs or symptoms of the 
disorder. 

The opinions should be provided based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


